DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee
set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since
this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed
on 29 August 2022 has been entered. 

Election/Restrictions
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10 February 2022.

Specification
The disclosure is objected to because of the following informalities:
a.	In line 6 of the replaced paragraph beginning at line 20 on page 6, filed 29 August 2022, “leading end 42 a” should be changed back to --leading end 42a-- in order to be consistent with the remainder of the disclosure.
b.	In line 7 of the replaced paragraph beginning at line 20 on page 6, filed 29 August 2022, “trailing end 42 b” should be changed back to --trailing end 42b-- in order to be consistent with the remainder of the disclosure.
c.	In lines 1, 3, 6 and 8 of the replaced paragraph beginning at line 3 on page 9, filed 29 August 2022, each instance of “tip section 60 a” should be changed back to --tip section 60a-- in order to be consistent with the remainder of the disclosure.
d.	In lines 1-2 of the replaced paragraph beginning at line 3 on page 9, filed 29 August 2022, “flat trailing-side end face (a shield-side end face) 60 b” should be changed back to --flat trailing-side end face (a shield-side end face) 60b-- in order to be consistent with the remainder of the disclosure.
e.	In line 4 of the replaced paragraph beginning at line 3 on page 9, filed
29 August 2022, “trapezoidal tip section (tip-end face) 60 a” should be changed back to --trapezoidal tip section (tip-end face) 60a-- in order to be consistent with the remainder of the disclosure.
f.	In lines 4, 5, 7 and 8-9 of the replaced paragraph beginning at line 3 on page 9, and lines 2, 5-6, 8 and 10 of the replaced paragraph beginning at line 4 on page 13, filed 29 August 2022, each instance of “trailing-side end face 60 b” should be changed back to --trailing-side end face 60b-- in order to be consistent with the remainder of the disclosure.
g.	In lines 5 and 9 of the replaced paragraph beginning at line 3 on page 9, filed 29 August 2022, each instance of “leading-side end face 60 c” should be changed back to --leading-side end face 60c-- in order to be consistent with the remainder of the disclosure.
h.	In lines 6 and 10-11 of the replaced paragraph beginning at line 3 on page 9, filed 29 August 2022, each instance of “side faces 60 d” should be changed back to --side faces 60d-- in order to be consistent with the remainder of the disclosure.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In line 15 of claim 1, “the magnetic head with a wider width of the magnetic pole” is indefinite because it lacks clear and/or positive antecedent basis.  Additionally, it has not been positively established that the magnetic heads have different magnetic pole widths.
b.	In lines 16-17 of claim 1, “the magnetic head with a wider width of an area” is indefinite because it lacks clear and/or positive antecedent basis.  Additionally, it has not been positively established that the magnetic heads have different area widths.
c.	In lines 16-18 of claim 1, it is indefinite as to what is meant by “the magnetic head with a wider width of an area in a radial direction of the recording track that can read out magnetic characteristics of the area magnetically recorded by the magnetic head in the recording layer.”
d.	In lines 19-20 of claim 1, and line 12 in claim 4,  each instance of “the middle position” is indefinite because it lacks clear and/or positive antecedent basis.
e.	Claims 2 and 3 inherit the indefiniteness associated with independent claim 1 and stand rejected as well.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive.
With respect to the rejection(s) under 35 U.S.C. 112(b), the applicant argues that “claim 1 is now patentable” and “remaining claims are dependent on claim 1, either directly or indirectly, and are therefore also patentable by virtue of their dependence” as “Applicant has amended the offending claims.”  This argument, however, is not found to be persuasive as the claims are still indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as detailed in paragraph 6, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688